DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (DE) 102018204996.3 filed on 4th April, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/2020, 7/2/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation teaches the vehicle as recited in claim 18, wherein “at least one ultrasonic sensor” in Line(s) 1 and “the ultrasonic sensor a” in Line(s) 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-18 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) or both as being anticipated by Negishi (JPH01314987A).
Referring to Claim(s) 1-10, (Cancelled).

Referring to Claim 11, Negishi teaches a method for detecting a ground echo signal of an ultrasonic sensor of a vehicle (Pg. 3, Lines 6-12; Fig. 1; by means of a Doppler to ground speedometer Pg. 4, Lines 8-9; wherein,  FIG. 1 shows one embodiment of a Doppler speedometer according to the invention), the method comprising the following steps:
emitting, by the ultrasonic sensor (transmitter 10), a signal at a first frequency or having a first frequency profile, the signal being reflected by a roadway surface (Pg. 4, Lines 12-15; wherein, transmitter 10 receives a signal of a predetermined frequency generated by the oscillation circuit 14 from a drive circuit 16 and 13 transmits an ultrasonic beam with a predetermined transmission frequency to a moving 14 surface, so as to radiate with a predetermined inclination angle);
receiving, by the ultrasonic sensor (receiver 12) or by an additional ultrasonic sensor, the reflected signal (Pg. 4, Lines 17-18; wherein, the reflected beam received by the receiver 12);
filtering, using a matched filter (Abstract, and filters 22 and 28) , the received reflected signal (reception signal from the receiver 12), the matched filter having a characterizing frequency (matched filter having a characterizing frequency is an inherent feature of a filter);
determining a ground echo signal (Pg. 3, Lines 2-4; wherein, Doppler type speedometer is called a Doppler to ground speedometer because the reflection surface of the ultrasonic beam is the ground which is the road surface of the vehicle) from the filtered signal (Abstract);
determining an instantaneous vehicle speed (Pg. 6, Lines 10-12);
determining an expected Doppler shift of the reflected signal as a function of the determined instantaneous vehicle speed (Pg. 6, Lines 10-12; wherein, output signal of the comparator 30 is taken out as an analog output indicating the speed due to the Doppler effect);
adapting: (i) the first frequency (Abstract; wherein, a band pass filter synchronizing with a center frequency of a Doppler frequency; Pg. 5, Lines 19-21, wherein, the voltage tuning type band pass filter 28 is a band pass filter of a type in which the center frequency of the band pass filter, in other words, the band pass frequency range is changed by an external voltage) or the first frequency profile, and/or (ii) the characterizing frequency of the matched filter, as a function of the expected Doppler shift.

Referring to Claim 12, Negishi teaches the method as recited in claim 11, wherein a clutter value (reflection surface) is determined from the ground echo signal (Pg. 3, Lines 6-16; wherein, “the S / N ratio of the 6 reflected beam fluctuates under the influence of the state of the reflecting surface of the ultrasonic beam”; an example is provided wherein, “the center frequency of the Doppler frequency changes in response when the received wave becomes weaker and the S / N ratio becomes worse when the state of traveling road surface, which is the reflecting surface of the ultrasonic beam, is in different conditions, such as: becoming dry;  wet condition due to rain, snow or the like; or frozen with ice”).

Referring to Claim 13, Negishi teaches the method as recited in claim 11, wherein a center frequency of the first frequency profile and/or the characterizing frequency of the matched filter (via 28), is shifted by a particular value (Pg. 7, Lines 8-10; wherein, the Doppler frequency signal having passed through the band pass filter 28 is a signal with improved S / N ratio as indicated by the broken line in FIG. 2, in the comparator 30, the threshold value Is set to a low value as the second threshold value B).

Claim 14 is essentially the same as Claim 11 and refers to a method for determining a functional efficiency of the ultrasonic sensor of the vehicle in Claim 11; and further comprising, “determining a functional efficiency of the ultrasonic sensor by evaluating the determined ground echo signal” (Negishi’ Pg. 7, Lines 11-12; wherein, “a highly accurate output corresponding to the center frequency of the Doppler frequency signal can be obtained”).  Therefore Claim 14  is rejected for the same reasons as applied to Claim 11 above.

Claim 15 is essentially the same as Claim 11 and refers to a method for identifying a road condition in the surroundings of the vehicle in Claim 11; and further comprising, “identifying the road condition by evaluating the ground echo signal” (Negishi’ Pg. 7, Lines 12-25; Fig. 8-10 wherein, “the reflected beam from the reflecting surface of the ultrasonic beam used in the Doppler speedometer fluctuates the S/N ratio under the influence of the state of its reflecting surface […] in a the center frequency of the Doppler frequency changes in response when the received wave becomes weaker and the S / N ratio becomes worse when the state of traveling road surface, which is the reflecting surface of the ultrasonic beam, is in different conditions, such as: becoming dry;  wet condition due to rain, snow or the like; or frozen with ice”).  Therefore Claim 15  is rejected for the same reasons as applied to Claim 11 above.

Referring to Claim 16, Negishi teaches the method as recited in claim 15, wherein the road condition is identified by comparing the ground echo signal and/or a variable derived from the ground echo signal, with a reference value and/or a noise signal (Pg. 7, Lines 8-12; wherein, “since the Doppler frequency signal having passed through the band pass filter 28 is a signal with improved S / N ratio as indicated by the broken line in FIG. 2, in the comparator 30, the threshold value Is set to a low value as the second threshold value B. In accordance therewith, a highly accurate output corresponding to the center frequency of the Doppler frequency signal can be obtained”).

Referring to Claim 17, Negishi teaches the method as recited in claim 15, wherein the road condition is identified by comparing the ground echo signal and/or a clutter value, with a reference value and/or a noise signal (Negishi’ Pg. 7, Lines 8-12; wherein, “since the Doppler frequency signal having passed through the band pass filter 28 is a signal with improved S / N ratio as indicated by the broken line in FIG. 2, in the comparator 30, the threshold value Is set to a low value as the second threshold value B. In accordance therewith, a highly accurate output corresponding to the center frequency of the Doppler frequency signal can be obtained”).

Claim 18 is essentially the same as Claim 11 and refers to the vehicle and further comprising, at least one ultrasonic sensor (Negishi’ “transmitter 10”); a control unit configured to activate the ultrasonic sensor (Negishi’ “oscillation circuit 14 from a driving circuit 16 to radiate an ultrasonic beam with a specified transmission frequency”); processing unit configured to evaluate signals of the ultrasonic sensor (Negishi’ inherent via comparator 24, voltage tuning type band pass filter 28; low pass filter 22), wherein the processing unit is configured to perform the method of Claim 11.  Therefore Claim 18  is rejected for the same reasons as applied to Claim 11 above.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2018/0265054 A1).
Referring to Claim 19, Negishi doesn’t explicitly teach at least one ultrasonic sensor is situated in a bumper at a rear end and/or at a front end of the vehicle in such a way that a particular fraction of a directional characteristic of the ultrasonic sensor a is oriented in a direction of a roadway surface; however, Negishi does teach “Doppler type speedometer for detecting a moving speed of a vehicle or other moving object such as an automobile using a Doppler effect. An ultrasonic beam is radiated from a moving object such as a car such as an automobile to a moving surface such as a traveling road surface” (Pg. 2, Lines 19-22) “a vehicle mounted type speedometer used for a vehicle such as an automobile or the like, these are mounted on a vehicle” (Pg. 4, Lines 10-12).  ITherefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the ultrasonic sensor of Negishi would be would be situated in a bumper at a rear or front end of the vehicle in such a way that a particular fraction of a directional characteristic of the ultrasonic sensor would be oriented in a direction of the roadway surface since Negishi has a sensor on the vehicle and an ultrasonic beam radiated from the moving vehicle towards the road surface.
Hofmann teaches at least one ultrasonic sensor (plurality of ultrasonic sensors 4) is situated in a bumper (bumpers or hidden behind the bumpers) at a rear end (rear area 6) and/or at a front end (front area 5) of the vehicle (motor vehicle 1) in such a way that a particular fraction of a directional characteristic of the ultrasonic sensor a is oriented in a direction of a roadway surface ([0038]; wherein, “object in an environmental region 7 of the entire motor vehicle 1 can be captured by the ultrasonic sensors 4”, this includes the roadway.  Furthermore, sensor assembly for recognizing a state of a roadway; Abstract).

Referring to Claim 20, Negishi doesn’t explicitly teach the at least one ultrasonic sensor is fastened in a bumper of the vehicle in a tilted manner in such a way that a main axis of a directional characteristic of the ultrasonic sensor is inclined toward a roadway surface; however, Negishi does teach Doppler type speedometer for detecting a moving speed of a vehicle or other moving object such as an automobile using a Doppler effect. An ultrasonic beam is radiated from a moving object such as a car such as an automobile to a moving surface such as a traveling road surface” (Pg. 2, Lines 19-22) “a vehicle mounted type speedometer used for a vehicle such as an automobile or the like, these are mounted on a vehicle” (Pg. 4, Lines 10-12); the transmitter 10 may be an ultrasonic speaker which receives a signal of a predetermined frequency generated by the oscillation circuit from a drive circuit 16 and transmits an ultrasonic beam with a predetermined transmission frequency to a moving surface, so as to radiate with a predetermined inclination angle (Pg. 4, Lines 12-15).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the ultrasonic sensor of Negishi would be would be fastened on the bumper of the vehicle in a tilted manner such that a main axis of a directional characteristic of the ultrasonic sensor would be inclined toward a roadway surface since Negishi has a sensor on the vehicle and an ultrasonic beam radiated from the moving vehicle towards the road surface radiates with a predetermined inclination angle.
 
Referring to Claim 21, Negishi doesn’t explicitly teach the at least one ultrasonic sensor is fastened at a bumper of the vehicle in such a way that its directional characteristic is rotated by 90° relative to at least one additional ultrasonic sensor situated in the bumper; however, Negishi does teach Doppler type speedometer for detecting a moving speed of a vehicle or other moving object such as an automobile using a Doppler effect. An ultrasonic beam is radiated from a moving object such as a car such as an automobile to a moving surface such as a traveling road surface” (Pg. 2, Lines 19-22) “a vehicle mounted type speedometer used for a vehicle such as an automobile or the like, these are mounted on a vehicle” (Pg. 4, Lines 10-12); the transmitter 10 may be an ultrasonic speaker which receives a signal of a predetermined frequency generated by the oscillation circuit from a drive circuit 16 and transmits an ultrasonic beam with a predetermined transmission frequency to a moving surface, so as to radiate with a predetermined inclination angle (Pg. 4, Lines 12-15).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the ultrasonic sensor of Negishi would be fastened on the bumper of the vehicle such that its directional characteristic would be rotated by 90° relative to at least one additional ultrasonic sensor situated in the bumper since Negishi has a sensor on the vehicle and an ultrasonic beam radiated from the moving vehicle towards the road surface radiating with a predetermined inclination angle, and the claimed directional characteristic rotation of  the ultrasonic sensor which is 90° can fall within of Negishi’s predetermined angle  range.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645